19 F.3d 12
73 A.F.T.R.2d 94-1529
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dolores E. SCOTT, Petitioner Appellant,v.COMMISSIONER of the Internal Revenue Service, Respondent Appellee.
No. 93-2564.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 17, 1994.Decided:  March 7, 1994.

Appeal from the United States Tax Court.  (Tax Ct. No. 93-2904).
Dolores E. Scott, appellant pro se.
Gary R. Allen, United States Department of Justice, Washington, DC, for appellee.
U.S.T.C.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the Tax Court's order dismissing her petition for redetermination.  Our review of the record and the Tax Court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Tax Court.  Scott v. Commissioner, Internal Revenue Service, No. 93-2904 (U.S.T.C. Sept. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.